Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-18-00825-CV

                     IN THE INTEREST OF C.D.M. AND A.P., Children

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-02692
                      The Honorable Linda A. Rodriguez, Judge Presiding

        BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s Order of Termination
is AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this
appeal because appellant qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED April 24, 2019.


                                                 _____________________________
                                                 Irene Rios, Justice